Case: 17-11228   Date Filed: 10/31/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11228
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:16-cr-00061-KD-B-3


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MIGUEL TREVINO,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                               (October 31, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Arthur Madden, III, appointed counsel for Miguel Trevino in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-11228    Date Filed: 10/31/2017   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Trevino’s conviction and sentence are AFFIRMED.




                                         2